Citation Nr: 0825794	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  05-39 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1974 to 
June 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran was exposed to hazardous noise during 
service.

2.  The veteran has been diagnosed with bilateral hearing 
loss.

3.  The competent medical evidence indicates that the 
veteran's bilateral hearing loss is not related to the in-
service noise exposure or to any other incident of the 
veteran's military service.

4.  The veteran has been diagnosed with tinnitus.

5.  The competent medical evidence indicates that the 
veteran's tinnitus is not related to the in-service noise 
exposure or any other incident of the veteran's military 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's military service, and sensorineural hearing 
loss may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a November 
2004 VCAA letter have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought and adjudicated by this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also notes that the November 2004 VCAA letter 
notified the appellant what evidence he was responsible for 
obtaining and what evidence VA would attempt to obtain on his 
behalf.  The requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notice required by VCAA 
and implementing regulations was furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the veteran's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim has been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the November 2004 letter and he 
was also provided with notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issues on appeal in a March 2006 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.


Criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§  1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For certain chronic disorders, to include sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence. 

Entitlement to service connection for bilateral hearing loss.  
Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
bilateral hearing loss as defined by VA.  On the authorized 
audiological evaluation in March 2005, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
35
35
35
LEFT
25
40
35
35
40

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  
See 38 C.F.R. § 3.385.  The Board finds that element (1) is 
satisfied. 

With respect to in-service disease, a review of service 
treatment records reveals no evidence of hearing loss 
disability as defined by VA in either ear.  The audiogram on 
entrance in February 1974 shows that the auditory thresholds 
were the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
10
5
15
10
5

It was reported on the audiogram that the veteran was issued 
both ear plugs and ear muffs.  

An audiogram conducted in July 1974 shows that the auditory 
thresholds were the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
10
10
15
10
5

The report of the audiogram indicated that the veteran wore 
both ear plugs and ear muffs.  The examiner determined that 
there was no significant threshold shift.  

The last in-service audiogram was conducted in April 1976.  
The auditory thresholds were the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
0
5
5
0
0

On an accompanying Report of Medical History the veteran 
completed in April 1976, he denied having or ever having had 
hearing loss.  He did indicate that he had or had had ear, 
nose or throat trouble without elaboration.  

Based on the above results, the Board finds the veteran's 
hearing was within normal limits during active duty.  See 
Hensley, supra.  

The record does not reflect medical evidence showing any 
manifestations of sensorineural hearing loss for VA purposes 
during the one-year presumptive period after separation from 
service.  Evidence of record dated a little more than one 
year after the veteran's discharge does not document hearing 
loss for VA purposes.  An auditory examination was conducted 
in December 1977.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
0
LEFT
5
10
10
0
0

On an accompanying Report of Medical History the veteran 
completed in December 1977, he denied having or ever having 
had hearing loss.  He did indicate that he had or had had 
ear, nose or throat trouble without elaboration.  

The first competent evidence of hearing loss is dated in 
March 2005, almost three-decades after service.  Accordingly, 
Hickson element (2) is not met with respect to presumptive 
disease.  Service connection is not warranted for 
sensorineural hearing loss on a presumptive basis.  

Turning to in-service incurrence of injury, the veteran has 
asserted that he was exposed to loud noises as a jet engine 
mechanic service.  The Board accepts that he was exposed to 
acoustic trauma.  In-service incurrence of injury, that is to 
say hazardous noise exposure, has arguably been shown, and 
Hickson element (2) is therefore satisfied.

Moving to element (3), medical nexus, there is of record only 
one competent nexus opinion, the report of the March 2005 VA 
audiological examination.  That opinion was not favorable to 
the veteran's claim.  The veteran reported at the time of the 
examination that he had noise exposure during active duty 
while working around aircraft.  He denied any post-service 
civilian noise exposure.  He denied a family history of ear 
or hearing problems and also denied known use of ototoxic 
medications.  The examiner diagnosed mild sensorineural loss 
with excellent speech recognition bilaterally.  The examiner 
noted that, while the veteran was likely exposed to high 
noise levels while in the military, he was issued ear plugs 
and ear muffs.  The in-service audiograms and the post-
service audiogram dated in December 1977 were noted to be 
normal.  The examiner opined that the veteran's hearing loss 
was not as likely as not related to military service.  The 
examiner reported that he had reviewed the claims file.  

The only other evidence which purports to relate the 
veteran's bilateral hearing loss to events in service comes 
from the statements of the veteran himself and his 
representative.  To the extent that the veteran contends that 
he had hearing loss as a result of his active duty service, 
it is now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

The veteran's service records are pertinently negative for 
hearing problems, and there are no medical records for 
several decades after service showing complaints, treatment, 
or diagnosis of hearing loss.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact, i.e., the lack of evidence is 
itself evidence]; see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition]; Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability].  

The veteran has alleged continuity of symptomatology with 
regard to his hearing loss.  His current allegations, 
however, are outweighed by his prior statements denying the 
presence of hearing loss.  As noted above, the veteran denied 
having or ever having had hearing loss on the Reports of 
Medical History he completed during active duty and 
approximately one and one-half years after his discharge, in 
December 1977.  Furthermore, the veteran completed a self-
reported medical history form in August 1999.  At that time, 
the veteran checked various boxes indicating that he 
experienced various medical problems.  Significantly, the 
veteran did not check the box which indicated that he had 
problems with decreased hearing.  The Board further notes 
that, while the veteran submitted an initial claim for 
compensation in March 1986, he did not include a claim for 
hearing loss.  The veteran did not submit the current claim 
of entitlement to service connection for hearing loss until 
October 2004.  See Shaw v. Principi, 3 Vet. App. 365 (1992) 
[a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim]; see also 
Mense and Maxson, both supra.  The Board finds this evidence 
weighs heavily against a finding that the veteran experienced 
continuous hearing loss since his discharge from active duty.  

The Board, for its part, has based its conclusion that there 
was no in-service hearing loss and no medical nexus on the 
medical records, as well as the medical opinion in the file 
and the veteran's own self-reported history.  

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
bilateral hearing loss.  Hickson element (3) is not met, and 
the veteran's claim fails on that basis.

The veteran is competent to state that he experienced 
diminished hearing in service.  He is also competent to 
report that his change of hearing coincided with his in-
service noise exposure.  However, the Board finds that the 
veteran is not credible as to the onset of his hearing loss 
disability.  The credibility of the evidence is a factual 
issue for the Board.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).  Once evidence is determined to be 
competent, the Board must determine whether such evidence is 
also credible.  See  Layno v. Brown, 6 Vet. App. 465 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet App 303 
(2007).

There is no credible evidence of complaints of hearing loss 
during active duty.  There is also no credible evidence of a 
diagnosis of hearing loss for VA purposes  during active duty 
or of sensorineural hearing loss within one year of 
separation from active duty.  The Board finds the service 
treatment records, which reflect no such disease or injury, 
to be competent and credible.  Therefore, they constitute 
probative evidence.  The subsequent records, and most 
specifically the March 2005 VA opinion, shows that the 
veteran's hearing loss is not the result of his active 
service.  

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The claim is therefore denied.

Entitlement to service connection for tinnitus.
Analysis

With respect to Hickson element (1), current disability, the 
competent medical evidence demonstrates that the veteran 
currently has tinnitus.  The March 2005 VA audiological 
examiner referenced the presence of tinnitus.

Moving to Hickson element (2), with respect to in-service 
disease, the veteran's service treatment records do not 
reflect a diagnosis of tinnitus.  As noted above, the Board 
accepts that the veteran may have been exposed to acoustic 
trauma.  In-service incurrence of injury, that is to say 
hazardous noise exposure, has been shown to be sufficient to 
satisfy Hickson element (2).

Moving to the element (3), medical nexus, there is of record 
one competent nexus opinion, the report of the March 2005 VA 
audiological examination.  The examiner opined that it was 
not likely that the veteran's tinnitus is related to his 
military service, noting that the veteran wore hearing 
protection while on active duty to include both ear plugs and 
ear muffs.  The only evidence which purports to relate the 
veteran's tinnitus to events in service comes from the 
statements of the veteran himself.  As has been discussed 
above in connection with the first issue on appeal, his 
opinion is entitled to no weight of probative value.  See 
Espiritu, supra.  

As for continuity of symptomatology, the veteran has reported 
at the time of the March 2005 VA examination that the 
tinnitus began during active duty.  The Board finds, however, 
that his current statement is outweighed by the his self-
reported medical history from August 1999.  At that time, the 
veteran specifically denied that he experienced ringing in 
the ear.  The Board finds the veteran's current statement as 
to the continuous existence of tinnitus to not be credible.  
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character."), citing State v. Asbury, 415 S.E.2d 
891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 
417 (Fed. Cir. 1993) (testimony was impeached by witness' 
"inconsistent affidavits" and "expressed recognition of the 
difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 
813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony 
that was inconsistent with prior written statements).  
Furthermore, no health care professional has incorporated the 
veteran's allegations of continuous tinnitus symptomatology 
into an etiology opinion which links the currently existing 
tinnitus to the veteran's active duty service.  

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
tinnitus.  Hickson element (3) is not met, and the veteran's 
claim fails on that basis.

The veteran is competent to state that he experienced ringing 
in his ears in service.  He is also competent to report that 
the tinnitus coincided with his in-service noise exposure.  
However, the Board finds that the veteran is not credible as 
to the onset of his tinnitus disability.  The credibility of 
the evidence is a factual issue for the Board.  See Jandreau 
v. Nicholson.  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno v. Brown.  See also Barr v. Nicholson.

There is no credible evidence of complaints of tinnitus 
during active duty.  There is also no credible evidence of a 
diagnosis of tinnitus for VA purposes during active duty.  
The Board finds the service treatment records, which reflect 
no such disease or injury, to be competent and credible.  
Therefore, they constitute probative evidence.  The 
subsequent records, and most specifically the March 2005 VA 
opinion, shows that the veteran's tinnitus is not the result 
of his active service.  

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
tinnitus.  The claim is therefore denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


